Exhibit 99.1 NEWS RELEASE 1500 West University Parkway, Sarasota, FL 34243•(941) 362-1200 FOR IMMEDIATE RELEASE Sun Hydraulics Reports First Quarter 2017 Results • Sales of $81.4 million, up 59%; EPS of $0.38 per share, up 24% • Operating income grew 33% to $15.8 million • Integration of Enovation Controls on plan • Strong cash flow enabled repayment of $16 million of debt • Reconfirming 2017 expectations Sarasota, FL, May 8, 2017 — Sun Hydraulics Corporation (NASDAQ:SNHY) (“Sun” or the “Company”), a global industrial technology leader that develops and manufactures solutions for both the hydraulics and electronics markets, today reported financial results for the first quarter of 2017.The results include Enovation Controls since its acquisition on December 5, 2016 (the “Acquisition”). Wolfgang Dangel, Sun's President and Chief Executive Officer, commented, "This is an exciting time for the entire Sun organization, reporting a solid start to 2017.With sales up 59% driven by organic as well as acquisition growth, we grew our EBITDA by 58%.Additionally, Enovation Controls was approximately $0.04 accretive to GAAP EPS in this first full quarter since closing on the acquisition, net of incremental amortization of $0.10 and incremental interest expense of $0.02.” He added, “Importantly, the integration of the Enovation Controls acquisition is progressing very well.Phase 1 has us focusing on four key areas in 2017: • Achieve 2017 forecast • Exchange market intelligence within global sales, engineering and purchasing groups • Compile concrete path for attainment of planned revenue and cost synergies • Exchange technology know-how for joint product development
